The record contains no memorandum of decision on the merits, and no finding of facts either in the judgment-file or for the purpose of appeal. The only intimation as to which of the many issues of fact were actually litigated and determined, comes from the recital of the judgment-file that the court, having heard the parties, "finds the issues for the defendant." Under Rule 197 (Practice Book, p. 258) this form of judgment-file is equivalent to a finding that all the material issues are found for the prevailing party, and we are bound to assume that the court so found in this case. Wilson v. Cheshire Brass Co., 88 Conn. 118,122, 89 A. 903, and cases cited. That being so, the reasons of appeal based on the overruling of the demurrer to the so-called further defense, more properly to be called a second defense, invite us to pass upon *Page 296 
questions of law which, even if decided in the plaintiff's favor, would not affect the validity of the judgment.
The finding for the defendant of the issues raised by the first defense, which denies all the allegations of paragraph one of the complaint except that the plaintiff is an attorney at law, is decisive of the case, for the contract of employment alleged in paragraph one of the complaint lies at the foundation of the plaintiff's claim. The first defense does not in terms refer to the more specific statement, but the statement was filed before the answer, and the denials of the answer are necessarily coextensive with the allegations denied, as interpreted and made more specific by the statement.
In view of the earnestness with which it was argued that the case was not decided on its merits, it is unfortunate that no finding of facts for the purpose of appeal was asked for. But, as the record stands, the judgment-file necessarily imports a finding of fact that the plaintiff was not employed as alleged in paragraph one of the complaint, and that finding, standing unquestioned on this appeal, is sufficient of itself to support the judgment.
The court did not err in ordering Exhibit A to be expunged from the more specific statement. As indicated by its title — "The story of the bridge to date," — it is not an official statement of the facts, and it does not purport to contain the records of any committee or town meeting. If material at all, it is only as evidential matter, and for all that appears it may have been admitted at the trial.
   There is no error.
In this opinion the other judges concurred.